Case 3:16-cr-00082-CHB-LLK Document 433 Filed 12/06/19 Page 1 of 5 PageID #: 2556




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION

    UNITED STATES OF AMERICA,                          )
                                                       )
            Plaintiff,                                 )     Criminal Action No. 3:16-CR-082-CHB
                                                       )
    v.                                                 )
                                                       )         MEMORANDUM OF FINAL
    DANTE DEWAYNE WATTS (02)                           )         PRETRIAL CONFERENCE
    CARLOS CATALAN (05),                               )
                                                       )
            Defendants.                                )
                                                       )
                                                       )
                                                       )
                                          ***    ***       ***   ***
         A final pretrial conference was held in this matter on December 5, 2019, before the

 Honorable Claria Horn Boom, United States District Judge. The following counsel participated

 in the status conference.

         For the United States:

                Amy M. Sullivan

                Robert Bonar

         For the Defendants:

                 Dante Dewayne Watts            Frank Mascagni, III, retained

                 Carlos Catalan                 Christie A. Moore, appointed


         The Court and counsel discussed the procedural posture of the case. The matter remains

 set for trial on Tuesday, December 10, 2019. The United States indicated that it needed six days

 to present its case, and Defendants needed approximately one day each to present theirs. The

 Parties agreed that bifurcating the guilt phase of trial from any applicable penalty phase related to

 the potential sentence enhancement under 28 U.S.C. § 841(b)(1)(A) was appropriate. The Parties
                                                  -1-
Case 3:16-cr-00082-CHB-LLK Document 433 Filed 12/06/19 Page 2 of 5 PageID #: 2557




 moved the Court to bifurcate, and the Court granted the motion. The Parties agreed that the

 previous agreed upon severance of charges mooted any prior motions to sever. The Parties also

 discussed any potential stipulations, and Defendants indicated that they agreed that one chemist

 could testify as to the lab results performed by two other chemists.

         Pending Motions

         Defendant Catalan’s Motion in Limine [396]

         Defendant Catalan moved to exclude any evidence regarding geolocation technology due

 to the United States failing to tender an expert witness [R. 396]. Defendant Watts filed a Motion

 to Join in the Motion [R. 400]. Defendants challenge the qualifications of United States’ expert

 witness Christopher Keyros. They also appear to challenge the reliability of the geolocation

 technology under Daubert. Defendant Catalan expressed concern that Keyros would testify that

 phone records, generated by pings off cell towers, would determine Defendants’ location at

 precise locations (longitude and latitude), while the technology may not allow for such accuracy.

 The United States indicated that Keyros would testify as to the location provided by the phone

 records, including the error range, which would indicate the limitations of the technology. While

 courts have accepted cell-site analysis in the past, they have done so with some reservations,

 particularly regarding the degree of specificity as to the location. See, e.g., United States v. Hill,

 818 F.3d 289, 297 (7th Cir. 2016). However, much of this caselaw regards historical cell-site

 analysis. As the records in this case relate to emails automatically generated every fifteen

 minutes, it is not clear whether this is historical cell-site analysis or real-time cell site data. See

 United States v. Medley, 312 F. Supp. 3d 493, 500−01 (D. Md. 2018); Aaron Blank, The

 Limitations and Admissibility of Using Historical Cellular Site Data to Track The Location of A

 Cellular Phone, 18 Rich. J. L. & Tech. 3, 5 (2011). Accordingly, the Parties shall submit

 supplemental briefs on the issue of the United States’ proposed geolocation expert testimony that
                                                    -2-
Case 3:16-cr-00082-CHB-LLK Document 433 Filed 12/06/19 Page 3 of 5 PageID #: 2558




 shall cover each of the requirements under Fed. R. Evid. 702 (qualifications, relevance, and

 reliability) with proper citations to case law, by Monday, December 9, 2019, at 10:00am.

 Specifically, the Parties shall brief the reliability of such cell-site technology and its degree of

 accuracy under Rule 702 and Daubert.

        United States’ Motion in Limine [R. 324]

        The Parties discussed the United States’ pending Motion in Limine [R. 324]. The Court

 previously granted the motion in part [R. 402 pp. 3−4]; eliciting testimony about potential

 sentences that Defendants Watts and Catalan face is inappropriate. See U.S. v. Bilderbeck, 163

 F.3d 971, 978 (6th Cir. 1999). Notwithstanding this ruling, the Court agreed with Defendants that

 in the event any co-defendants testify, defense counsel may inquire on cross-examination about

 the terms of any potential plea agreement or cooperation agreement.

        The United States also sought to exclude any comments regarding the flight of Co-

 Defendant Cruz or the absence of any other co-defendants or uncharged co-conspirators, citing

 the Sixth Circuit Pattern Jury Instructions that such comments are not permissible. While the

 Court may ultimately instruct the jury that such considerations are inappropriate, the United

 States cites no law that requires a prohibition on the front end. As such, the Court will deny the

 United States’ Motion in part with respect to the second and third issues without prejudice.

        Defendant Watts’s Motion in Limine [R. 427]

        Defendant Watts moved to exclude evidence given to him on October 10, 2019 as

 untimely given the Court’s discovery orders. [R. 427] This evidence included a gun function

 report and Defendant Watts’s certified Indiana records on his release date from a prior Indiana

 conviction. The United States responded that it does not intend to introduce the gun function

 report and thus the motion is moot. [R. 429] The United States indicates that it provided

 Defendant Watts the information regarding his Indiana records numerous times previously,
                                                   -3-
Case 3:16-cr-00082-CHB-LLK Document 433 Filed 12/06/19 Page 4 of 5 PageID #: 2559




 including through the Pretrial Services Report which he received on July 7, 2016. [R. 429 p. 2]

 Defendant Watts also presumably knows his own date of release from custody from the prior

 Indiana conviction. Moreover, he was sent copies of his relevant criminal history records on

 August 17, 2017, on July 26, 2018, and on July 9, 2019. [Id.] The only difference between the

 copy sent on July 9, 2019 and the copy Watts claims is untimely is that the most recent copy is

 certified. Defendant Watts has indicated no prejudice he suffered from not being provided the

 certified record, and the Court finds no prejudice has occurred, particularly since he has had the

 certified record for two additional months given the recent trial continuance. Nor has he argued

 any bad faith on the part of the United States. Given that exclusion of evidence is not a preferred

 remedy under Fed. R. Crim. P. 16(d)(2), and Defendant has suffered no prejudice, the Court

 denies Defendant Watts’s Motion.

        Based on the discussion during the conference, and the Court being otherwise sufficiently

  advised,

         IT IS HEREBY ORDERED as follows:

                1.      The jury trial remains as scheduled for December 10, 2019. The Parties

        shall be ready to proceed by 8:30am.

                2.      The trial shall be bifurcated with respect to Defendant Watts and Count I

        of the Second Superseding Indictment [R. 344 pp. 1–2]. The Parties are ORDERED to

        submit a redacted indictment to the Court by Monday, December 9, 2019, at 10:00am,

        in light of the bifurcation of the guilt phase from any applicable penalty phase relating to

        a statutory enhancement under 21 U.S.C. § 841(b)(1)(A) at trial.

                3.      The Court withholds ruling on Defendant Catalan’s Motion in Limine

        regarding the geolocation expert evidence. The Parties are ORDERED to submit

        supplemental briefs on the issue of the United States’ proposed geolocation expert
                                                 -4-
Case 3:16-cr-00082-CHB-LLK Document 433 Filed 12/06/19 Page 5 of 5 PageID #: 2560




          testimony that shall cover each of the requirements under Fed. R. Evid. 702

          (qualifications, relevance, and reliability) with proper citations to case law, by Monday,

          December 9, 2019, at 10:00am. Specifically, the Parties shall brief the reliability of

          such cell-site technology and its degree of accuracy under Rule 702 and Daubert.

                    4.     The United States’ Motion in Limine [R. 324] is DENIED IN PART

          without prejudice as to arguments two and three, comments regarding the flight of

          Defendant Cruz, and comments about absent co-defendants or uncharged co-conspirators.

                    5.     For the reasons stated above and on the record, Defendant Watts’s Motion

          in Limine [R. 427] is DENIED.

                    6.     The Parties are ORDERED to submit their stipulation regarding the

          testimony of United States’ chemist (and any other stipulations they may agree upon) by

          Monday, December 9, 2019, at 10:00am.

        December 5, 2019




  cc:       Counsel of Record
            United States Probation

  Court Time: 01/15
  Court Reporter: Becky Boyd




                                                   -5-
